DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 01/03/2022.  This action is made FINAL.

2.	Claims 21-44 are pending in the case.  Claims 21, 30 and 37 are independent claims.  Claims 21-23, 25-28, 30-35 and 37-42 have been amended.  Claims 1-20 are cancelled.  Claim 44 is newly added.



Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.

Applicant argues (claims 21, 30 and 37) the combination of Lotto and Maciocci fails to teach or suggest at least one processor to select (a) a first environment based on a first depth capability of the first device corresponding to the first user or (b) a second environment based on a second depth capability of the second device corresponding to the second user, the selected environment to be used as the target 

In response, Maciocci teaches a first device facilitating a collaborative visualization of a virtual/augmented reality experience with multiple other devices, where other devices that have limited capabilities view the environment reflected in the device of the first device (Para 86, 108).  Additionally, Maciocci teaches in the collaborative environment users see and interact with virtual objects positioned in the environment by another user (Para 108), where touching, e.g. collision, a virtual object generates an effect adding a new augmentation to the shared experience (Para 158) that displays a virtual object based on assessed distance and orientation data (Para 207, 209).  Therefore, the combination of Lotto and Maciocci teach or suggest at least one processor to select (a) a first environment based on a first depth capability of the first device corresponding to the first user or (b) a second environment based on a second depth capability of the second device corresponding to the second user, the selected environment to be used as the target augmented reality environment, and cause a second movement of the virtual object on the screen of the first device in response to a collision assessment between the virtual object on the screen of the first device and one of the at least one real world object within the target augmented reality .  


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Accordingly, the rejection is maintained for all claims depending from correspondingly rejected independent claims 21, 30 and 37.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21, 30 and 37 recite “retrieve…, from the first device, … a target augmented reality environment…; select (a) a first environment… or (b) a second environment… of the second device… to be used as the target augmented reality environment”.  It is unclear how the first device provides a target augmented reality from a second device.  Correction is required.


Claims 2-25, 27-29, 31-36, 40-41 and 43, are rejected based on dependency  from a respectively rejected independent claim.


Claim 26, recites “the virtual object is at least one of … a ball that rebounds off real-world objects and virtual objects”.  It is unclear how the ball is a purchased object (as indicated in independent claim 21). The virtual object (of independent claim 21) is purchased by one user for viewing by another user.  Applicant’s Specification (Para 161) discloses a “virtual ball” for game play among users in a shared AR experience.  Correction is required.


Claim 42 recites “output of the virtual object is caused in response to interaction between the virtual object and the second user”.  It is unclear how virtual object output is provided in response to interaction of a second user.  The parent claim, independent claim 37, recites “causing…the virtual object on a screen of the first device to be rendered in response to a trigger condition”.  Thus, the virtual object interaction occurs between the virtual object and the first user.  Correction is required.

Claim 44 recites “cause the second device to render the virtual object”.  It is unclear how the second device renders a virtual object in a target environment of a first device, with which it has no connectivity.  Correction is required.


Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: network connectivity of multiple user devices.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray Lotto et al., US 2014/0125699 A1, and further in view of Giuliano Maciocci et al., US 2012/0249741 A1.


Independent claim 21, Lotto discloses a system comprising: 
memory including instructions (i.e. storage including information, digital elements  – Para 16; Fig. 1); 

at least one processor (i.e. software application used to retrieve a digital element – Para 15; Fig. 1) to execute the instructions to:

retrieve at a first time by a first user on a device, a virtual object purchased by a second user with a second device (i.e. when in a particular geographic location, a user can retrieve a gift, e.g. digital element, left by another user – Para 14, 21; Fig. 3),





cause the virtual object on a screen of the first device to be rendered in response to a trigger condition being satisfied at a second time (i.e. display the digital element, e.g. gift, - Fig. 2 “206”; Para 14 – when the user is in a particular location – Para 16, 29, 30), the trigger condition including (a) an indication the first device is proximate to the particular target spatial location within the target augmented reality environment (i.e. user proximity to a location triggers an alert to retrieve the digital element – Para 23; obtain the digital element when the user location is detected in a geographic location associated with the digital element – Para 29, 30) and (b) an indication of a particular time that the first device is proximate to the particular target spatial location (i.e. the digital element is obtained at a specified time – Para 23, 31), the virtual object including 


cause a second movement of the virtual object on the screen of the first device in response to a distance between the virtual object on the screen of the first device and device (i.e. based on the user device distance to the digital element, the digital element is updated by modifying an animation representation – Para 36, 42; for example an onscreen bird is a digital element that moves and guides a user to another location – Para 21).

Lotto fails to disclose select (a) a first environment based on a first depth capability of the first device corresponding to the first user or (b) a second environment based on a second depth capability of the second device corresponding to the second user, the selected environment to be used as the target augmented reality environment;
cause a second movement of the virtual object on the screen in response to a collision assessment between the virtual object on the screen and one of at least one real world object within the target augmented reality environment; and
the collision assessment based on depth information in the selected environment.




cause a second movement of the virtual object on the screen in response to a collision assessment between the virtual object on the screen and one of at least one real world object within the target augmented reality environment (i.e. providing a virtual/augmented reality experience – Para 86 - including a collaborative environment where users can see and interact with virtual objects positioned in the environment by another user - Para 108, and where touching, e.g. collision, a virtual object generates an effect adding a new augmentation to the shared experience – Para 158);

the collision assessment based on depth information in the selected environment (i.e. virtual object display is based on distance and orientation data – Para 207, 209).





Claim 22, Lotto discloses the system as defined in claim 21, wherein the trigger condition includes a threshold distance between the first device and the target spatial location of a real-world environment (i.e. the digital element is placed within a specified distance from the location of the first user device - Para 24 – and in a location associated with enabling users to retrieve the digital element – Para 25; the digital element is retrieved when located within a predetermined distance of the location of the second user device – Para 30), the at least one processor to cause the virtual object to be rendered when the first device is within the threshold distance of the target spatial location of the real-world environment (i.e. digital elements within the predetermined 


Claim 23, Lotto discloses the system as defined in claim 21, wherein the at least one processor is to detect the trigger condition as a particular identity of the second user (i.e. the digital element is specified to be received by particular users – Para 23), the virtual object to be rendered on the screen of the first device in response to the at least one processor detecting the particular identity, the virtual object to remain hidden from the screen of the first device in response to the at least one processor detecting a separate identity of a separate user different than the second user (i.e. the digital element can be retried by members of a specified group – Para 23; the user is authenticated, such that only a subscribing user can view digital elements – Para 28).  


Claim 24, Lotto dsicloses the system as defined in claim 23, wherein the virtual object is a message window (i.e. text content of a message can be a digital element received by the user – Para 20, 21, 23).
  





  
Claim 26, Lotto discloses the system as defined in claim 21, wherein the virtual object is at least one of a virtual item of furniture, a representation of a gift (i.e. when in a particular geographic location, a user can retrieve a gift, e.g. digital element, left by another user – Para 14, 21; Fig. 3), a virtual balloon, a ball that rebounds off real-world objects and virtual objects or an animated character.  


Claim 27, Lotto discloses the system as defined in claim 21, wherein the at least one processor is to generate a first virtual asset as the virtual object, the first virtual asset selected based on a particular identity of the first user (i.e. based on user identity – Para 22, 23 – provide a digital element, such a as a clue in a scavenger hunt – Para 21).  


Claim 28, Lotto discloses the system as defined in claim 21, wherein the at least one processor is to detect an output of the virtual object, the output in response to an interaction event between the virtual object and the first user (i.e. a received digital 


Claim 29, Lotto discloses the system as defined in claim 28, wherein the at least one processor is to generate a callback function in response to detecting the output of the virtual object (i.e. redeem a coupon to obtain a merchant’s item – Para 21).


Independent claim 30, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.


Claims 31-35, and 38-42, the corresponding rationale as applied in the rejection of claims 22-25 and 27-28 apply herein.


Independent claim 37, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.


Claim 44, Lotto discloses content sharing in a virtual environment (Fig. 2, 4C).




render, for the first device, the virtual object in the target augmented reality environment (i.e. the first device facilitates collaboration display of the environment with multiple users – Para 886, 108); and 

cause the second device to render the virtual object in the target augmented reality environment, the target augmented reality environment based on the first environment. (i.e. virtual object models and datasets of the first device are rendered on the other device displays – Para 86, 108), which Lotto fails to disclose.


Similar rationale as applied in the rejection of claim 21 applies herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619